United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1386
                                   ___________

Rosemary Arthur,                       *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Hartford Life and Accident Insurance   *
Company,                               *      [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                         Submitted: September 25, 2001
                             Filed: September 28, 2001
                                 ___________

Before WOLLMAN, Chief Judge, BOWMAN, and LOKEN, Circuit Judges.
                             ___________

PER CURIAM.

      Rosemary Arthur appeals the District Court’s1 adverse grant of summary
judgment in her denial-of-benefits action brought under the Employment Retirement
Income Security Act (ERISA). Having conducted de novo review, we affirm. See
Delta Family-Care Disability and Survivorship Plan v. Marshall, 258 F.3d 834, 840-41
(8th Cir. 2001) (standard of review).



      1
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
        Arthur, a former respiratory care therapist, had long-term disability benefits
through her employer under a group benefits plan (Plan) administered by Hartford Life
and Accident Insurance Company (Hartford). The Plan defined “disability” as the
inability to do the material and substantial duties of the employee’s occupation for the
“elimination period” (the first six months of any disability period) and for the following
twelve months, and thereafter, the inability to perform any work for which the
employee was or could become qualified. Arthur applied for benefits claiming
disability since November 1996, primarily from headaches and back pain resulting from
a May 1992 car accident. After Hartford denied benefits initially and on appeal, Arthur
filed the instant lawsuit.

       We agree with the District Court that Arthur’s reliance on the opinions of two
treating physicians is misplaced. The opinions are conclusory and inconsistent with
records reflecting that she responded well to certain treatments. Further, another
treating doctor opined that her physical symptoms did not match the physician’s
objective findings, and it is undisputed that Arthur worked with chronic pain from the
time of her May 1992 car accident until November 1996. See id. at 842 (holding that
treating physicians’ opinions do not automatically control, as record must be evaluated
as a whole); Schatz v. Mut. of Omaha Ins. Co., 220 F.3d 944, 949 (8th Cir. 2000)
(holding that medical evidence was inconsistent or inconclusive where plaintiff had
worked with chronic pain for some time and long-time treating physician testified his
most recent opinion about her ability to work was based not on new objective findings
but on plaintiff’s asserted inability to tolerate unrelenting pain).

       Although the administrative transcript contains material supporting Arthur’s
claim for benefits, we find that the denial was reasonable considering, as we must, the
quality and quantity of the evidence as a whole. See Delta Family-Care Disability and
Survivorship Plan, 258 F.3d at 841 (explaining that a decision to deny benefits need not
be only sensible one, as long as reasoned explanation, based on evidence, is offered for
outcome); Fletcher-Merrit v. Noram Energy Corp., 250 F.3d 1174, 1180 (8th Cir.

                                           -2-
2001) (explaining that an administrator’s discretionary decision should not be disturbed
even if another reasonable, but different, interpretation could be made).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-